Appeal by defendant from a judgment of the Supreme Court, Kings County (Kramer, J.), rendered June 9, 1983, convicting him of attempted robbery in the first degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
Defendant’s claims regarding the sufficiency of the plea allocution are unpreserved for appellate review as a matter of law (CPL 470.05 [2]; People v Pellegrino, 60 NY2d 636; People v Mattocks, 100 AD2d 944). Moreover, reversal is not warranted in the interest of justice because the record of the allocution establishes that defendant knowingly and voluntarily pleaded guilty (see, People v Harris, 61 NY2d 9; People v Nixon, 21 NY2d 338, cert denied sub nom. Robinson v New York, 393 US 1067). Bracken, J. P., O’Connor, Rubin and Kunzeman, JJ., concur.